Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable Sun et al (“inverted polymer solar cells integrated with a low temperature annealed sol-gel derive film as an electron transport layer), and further in view of Bazan et al (PG pub 20150075622)  and Kim et al (PG Pub 20150228371) or alternatively Lee et al (PG pub 20120204939)
Regarding claim 22, Sun et al teaches a solar cell comprising:
a glass substrate [abstract];
an indium tin oxide (ITO) film formed directly on the glass substrate; a ZnO sol-gel film formed directly on the ITO film [abstract]
an active layer formed directly on the ZnO sol-gel film [abstract]
a molybdenum oxide film formed directly on the active layer [abstract];
Sun et al teaches the active layer as set forth above, but Sun et al does not teach the material of the active layer as claimed.
Bazan et al teaches solar cell comprising active layer being made of PTB7:PC71B [para 39]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the active layer of Sun et al to be the same of Bazan et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Modified Sun et al teaches the electrode on top of the oxide film, but modified Sun et al does not teach the nitric acid doped SWNT film as claimed.
Kim et al teaches the SWNT film being doped with nitric acid {para 11 40]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of electrode of Sun et al to be the same of Kim for high electrical conductivity and uniform (abstract)
	Modified Sun et al teaches the claimed limitation as set forth above, but modified Sun does not teach the glass substrate on the SWNT.
	Kim et al teaches the SWNT being formed on the glass substrate [para 56].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a glass substrate of Kim et al to be on top of the SWNT of modified Sun et al for encapsulant and support.
	Or alternatively:
	Lee et al teaches a solar cell comprising a bottom and top glass substrate being bonded directly on the electrode [fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the glass substrate of Lee et al on the top of modified Sun et al for additional support.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable Sun et al (“inverted polymer solar cells integrated with a low temperature annealed sol-gel derive film as an electron transport layer), and further in view of Bazan et al (PG pub 20150075622)  and Zakhidov (PG Pub 20130240027) and Kim et al (PG Pub 20150228371).
Regarding claim 22, Sun et al teaches a solar cell comprising:
a glass substrate [abstract];
an indium tin oxide (ITO) film formed directly on the glass substrate; a ZnO sol-gel film formed directly on the ITO film [abstract]
an active layer formed directly on the ZnO sol-gel film [abstract]
a molybdenum oxide film formed directly on the active layer [abstract];
Sun et al teaches the active layer as set forth above, but Sun et al does not teach the material of the active layer as claimed.
Bazan et al teaches solar cell comprising active layer being made of PTB7:PC71B [para 39]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the active layer of Sun et al to be the same of Bazan et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Modified Sun et al teaches the Ag electrode on top of the oxide film, but modified Sun et al does not teach the nitric acid doped SWNT film as claimed.
Zakhidov et al teaches an electrode being made of metal or single carbon nanotube (claim 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of electrode of modified Sun et al to be the same of Zakhidov et al since  Zakhidov et al teaches metal and SWNT would be used alternative material for electrode and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
Modified Sun et al teaches the SWNT electrode, but modified Sun et al does not teach the SWNT being doped with nitric acid.
Kim et al teaches the SWNT film being doped with nitric acid {para 11 40]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the SWNT of modified Sun et al to be doped with nitric acid of Kim for high electrical conductivity and uniform (abstract).
	Modified Sun et al teaches the claimed limitation as set forth above, but modified Sun does not teach the glass substrate on the SWNT.
	Kim et al teaches the SWNT being formed on the glass substrate [para 56].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a glass substrate of Kim et al to be on top of the SWNT of modified Sun et al for encapsulant and support.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al  (PG Pub 20080163927), and further in view Li et al (“Laminated carbon nanotube networks for metal electrode-free efficient perovskite solar cells) and Glatkowski (PG pub 20060060825) or alternatively Kim et al (PG Pub 20150228371).

Regarding claim 23, Sohn et al teaches a solar cell comprising
a glass substrate 10 [fig 1 para 40];
an electrode [fig 1]

a poly-(3,4-ethylenedioxythiophene)-polystyrenesulfonic acid (PEDOT:PSS) layer formed directly on electrode [fig 1 2],

an active layer 40 formed directly on the PEDOT:PSS layer 

an acceptor layer 60 being made of fullerene directly on the active layer [para 32 33]
an opposing electrode 50 made of aluminum and formed directly on the layer 60 (para 31).

Sohn et al teaches the active layer as set forth above, but Sohn et al does not teach the material of the active layer as claimed.
Li et al teaches the solar cell having the active layer being made of CH3NH3PbI3 (page 6798).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of active as taught by modified Lassiter et al to be made of CH3NH3PbI3 as taught by Li et al for improving efficiency [page 6798).

Modified Sohn et al teaches the electrode as set forth above, but modified Sohn et al does not teach the single wall carbon nanotube.
Glatkowski teaches electrically conductive film comprising single walled carbon nanotube (abstract),
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the carbon nanotube of modified Sohn et al to be made of single walled carbon nanotube as taught by Glatkowski for excellent conductivity and transparency (abstract). 
	Or alternatively: 
Modified Sohn et al teaches the electrode  as set forth above, but modified Sohn et al does not teach the electrode being SWNT film as claimed.
Kim et al teaches the SWNT film being doped with nitric acid {para 11 40] and formed on glass substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of electrode of modified Sohn et al to be the same of Kim for high electrical conductivity and uniform (abstract)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726